 



Exhibit 10.2
February 13, 2006
DIRECTOR STOCK OPTION AWARD
TERMS AND PROSPECTUS-SUPPLEMENT
An automatic stock option award of            shares was granted to you on
February 13, 2006 by Jefferson-Pilot Corporation (“Jefferson-Pilot or JP”) under
our Non-Employee Directors’ Stock Option Plan (“Plan”) as a member of JP’s Board
of Directors.
The terms of your stock option award are set forth below in question and answer
form. A copy of the current Plan is enclosed, and you can request another copy
at any time. The provisions of the Plan govern if there is any inconsistency.
All interpretations by the Committee established under the Plan (“Committee”)
are binding on you and Jefferson-Pilot.
What is my stock option exercise price? This option gives you the right to buy
JP common stock from Jefferson-Pilot in the future at $58.46 per share, the
closing market price on February 13, 2006.
How many shares can I buy?            shares.
The number of shares and exercise price will be adjusted to reflect stock splits
and certain other changes in JP stock as described in the Plan or as determined
by the Compensation Committee. For example, with our April 2001 3 for 2 stock
split, an option for 5,000 shares was automatically increased to 7,500 shares,
and the exercise price was reduced from $69.82 to $46.5467 (2/3 of $69.82). If
it splits again, similar adjustments will be made.
Does this option last indefinitely? No, it will expire in ten years — and may
expire earlier if you leave the Board before then. The last day it can be
exercised in any event is February 12, 2016.
Can I exercise before then? Yes, you can exercise at any time for some or all of
your Option Shares after they vest and before your option expires.
When do my Option Shares vest? On February 13, 2007, the first anniversary of
the award, if you are still serving on the Jefferson-Pilot Board of Directors or
on the Lincoln National Corporation Board of Directors (whichever is applicable,
the “Board”) on that date.
What if I leave the Board before then? (1) Your Option Shares vest early and
become exercisable if your service as a director terminates because you retire
or otherwise depart from the Board pursuant to Board policy, become permanently
disabled or die. Currently, under that policy, retirement occurs at the annual
meeting immediately prior to your 72nd birthday.
This document constitutes part of a Prospectus covering securities
that have been registered under the Securities Act of 1933.

10



--------------------------------------------------------------------------------



 



(2) If your service on the Board terminates for any other reason, before any
change in control, your Option Shares that have not yet vested at your date of
termination will never vest and will expire/be forfeited.
Will my Option Shares vest upon a “change in control”? Yes, for any change in
control as defined in Exhibit I, except for our pending merger with an affiliate
of Lincoln National Corporation. Your option shares will not vest upon the
completion of this merger but will vest if you do not thereupon become a member
of the Lincoln Board or if you thereafter leave that Board for any reason other
than voluntary resignation or removal for cause.
Once Option Shares are vested, do I have until February 12, 2016 to exercise?
Yes, if you remain on the Board until that date. If you leave the Board before
then for any reason including death, you or your heirs must exercise before the
fifth anniversary of the date you leave the Board. Only Option Shares vested at
your termination can be exercised. In any event your option must be exercised by
February 12, 2016.
How do I exercise? By paying the exercise price for the shares you are buying,
at least 1,000 shares for each exercise. You must deliver to our Corporate
Secretary’s Office an exercise form — copies can be obtained from that Office —
and arrange for proper payment. When the form and payment are received, your
exercise becomes effective. If these exercise procedures change, we will notify
you.
Are there different ways I can pay the exercise price? Yes.

1.   Pay with your own funds. You can write us a check, or send a wire from one
of your accounts, for the full exercise price for the portion you are
exercising. This will result in your owning all of the exercised shares, unless
you ask us to withhold shares for any applicable withholding taxes as discussed
below.   2.   Pay with JP shares. You can use JP shares you own, valued at
market value, to pay some or all of the purchase price. You simply must certify
to us that you own the shares and they are freely transferable. The exchanged
shares may be held in your name or jointly with your spouse, either of record or
in our dividend reinvestment plan. If you want to use shares in street name with
your bank or broker, they must be freely transferable and we may need to verify
with your broker. They cannot be in an IRA or similar tax favored account. Any
gain on the shares you use is tax deferred under current Federal tax law. This
procedure will result in your owning the shares you started with plus additional
shares representing your option gain. If you immediately sell some of these
shares to cover estimated taxes we can deliver them electronically to your
broker.   3.   Cashless exercise. You can arrange with a stockbroker to borrow
the exercise price and at the same time sell some or all of the shares you are
exercising. This is called a cashless exercise. Most brokers will help with
this. They generally will charge a commission on the stock sale, and interest on
the loan for the few days before they receive the proceeds from your sale. Then
you can leave the net proceeds in your brokerage account or can have your broker
send them to you.

How are exercised shares delivered? If you request a stock certificate, it will
be mailed to you within a week or so after you exercise. If you want to avoid
the inconvenience and risk of loss of stock certificates, you can ask us to
deposit your shares under our dividend reinvestment plan.

11



--------------------------------------------------------------------------------



 



You then can elect either to have dividends reinvested, or to receive dividend
checks. In a cashless exercise or at your request, the shares are delivered
electronically to your broker.
Will I get dividends on my option? No. Dividends are paid only on outstanding
stock. The option is only a right to buy the stock. Once you exercise, dividends
will be paid on JP shares you keep.
Can I voluntarily transfer my option to someone else? Generally, no. Your option
is not transferable except upon your death or under a qualified domestic
relations order. The Committee has approved procedures for limited transfers
under special circumstances.
Should you die, your option becomes part of your estate. Your estate, or whoever
receives the option in distribution from your estate, can exercise in the same
fashion and for the same time period as you could have after termination of
employment.
Will I have to pay taxes if I exercise? Yes, at the time you exercise. The
closing market value of the shares on the day you exercise, minus your exercise
price (the “spread”), is fully taxable as ordinary income, under today’s tax
laws. JP receives a corresponding tax deduction.
Am I responsible for withholding taxes? No, unless tax laws change. Under
current law, the taxable spread will be reported on Form 1099 and be subject to
income taxes and also self-employment Social Security and Medicare taxes. You
may need to make estimated tax filings to avoid penalties.
Will I pay more taxes on a later sale of shares I keep? Yes, if the share price
goes up. The closing market price of the shares on the day you exercise becomes
your tax basis in the shares you receive. Should you later sell the shares, you
would have a capital gain or loss, equal to the difference between this tax
basis and what you receive from the sale. Long term capital gains have favorable
tax rates, and there are annual limits on utilization of capital losses, under
today’s tax laws. You should consult your tax or financial advisor for specific
tax advice.
Will an exercise after I stop working affect my Social Security? Generally
speaking, no. Even before age 65 an exercise will not reduce or eliminate your
receipt of Social Security benefits, because the taxable spread at exercise does
not count as income for the current earnings test. But as noted above, this
spread is subject to self-employment Social Security taxes. This possibly could
result in a recalculation upward of your Social Security benefits, if the
exercise year becomes one of your best income years under applicable Social
Security wage base limits.
Does this option guarantee me continued Board service for the vesting period or
perhaps for ten years? No. It does not create any rights to continued Board
service.
How can I get answers to questions about my option? Contact our Corporate
Secretary’s office in Greensboro: 336-691-3691, Fax 336-691-3258. They also can
provide exercise forms and helpful instructions.
Are there any restrictions on my sale of shares when I exercise? We have
policies as to timing and preclearances of sales for directors.
Under our current timing policy, directors are subject to a “blackout period”
each quarter. You may not have any market transactions in JP stock during this
period. It starts on the first day of

12



--------------------------------------------------------------------------------



 




each calendar quarter and ends on the second business day after the Board
meeting. Generally, the Board meets on the first Monday in May, August and
November and the second Monday in February, so you can trade starting on the
Wednesday after that.
Under our current preclearance policy, directors must preclear any market
transaction in JP stock with designated counsel (presently, Bob Reed). He can
advise whether there is any undisclosed material information that would make it
inadvisable to trade until public disclosure is made. We will notify you of any
changes in these policies.
We intend to register the Plan shares with the SEC. If this is not practicable,
we will notify you about securities law restrictions if any on your sales of JP
shares.
Directors also may be subject to additional provisions of the securities laws,
under ‘34 Act Section 16 or Rule 144. You periodically receive information
concerning these additional restrictions that may apply to any of your
transactions in JP stock or options.

13



--------------------------------------------------------------------------------



 



February 13, 2006
EXHIBIT I
to
Stock Option Award
Terms and Prospectus-Supplement
Director’s Plan
For purposes of the attached Terms and Prospectus-Supplement:
Change in control means a change in control of JP of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A, promulgated under the Securities Exchange Act of 1934 as amended
or any successor thereto (“Act”), provided that without limiting the foregoing,
a change in control of JP also shall be deemed to have occurred if:

(1)   Any “person” (as defined under Section 3(a)(9) of the Act)(“Person”) or
“group” of persons (as provided in Rule 13d-3 under the Act) (“Group”) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 or otherwise under the
Act), directly or indirectly (including as provided in Rule 13d-3(d)(1) under
the Act), of 20% or more of either

  (A)   the then outstanding shares of JP common stock (the “Outstanding Common
Stock”), or     (B)   the combined voting power of the then outstanding JP
voting securities entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”);         provided, however that for purposes of
this paragraph 1), the following acquisitions shall not constitute a change in
control:

  (I)   any acquisition directly from JP,     (II)   any acquisition by JP,    
(III)   any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by JP or any corporation controlled by JP, or     (IV)  
any acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of paragraph (3) below; or

(2)   individuals who constitute the JP Board of Directors (“Board”) on
February 13, 2006 (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
subsequent to such date whose election, or nomination for election, is at any
time approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though he or she were a member of the
Incumbent Board but excluding, for this purpose, any such individual whose
initial assumption of office as a director occurs as a result of (A) an actual
or threatened election contest with respect to the election or removal of
directors, (B) any other actual or threatened solicitation of proxies or
consents by or on behalf of any Person or Group that beneficially owns 20% or
more of the Outstanding Common Stock or the Outstanding Voting Securities, or
(C) any other pressure from such a Person or Group; or

14



--------------------------------------------------------------------------------



 



(3)   consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of JP or the acquisition
of assets of another corporation (a “Business Combination”), in each case,
unless, following such Business Combination,

  (A)   all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Common Stock and Outstanding
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% (40% for any Business Combination
characterized by resolution of the Incumbent Board prior to its consummation as
a merger of equals) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including without
limitation, a corporation which as a result of such transaction owns JP or all
or substantially all of JP assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be,     (B)   no person
(excluding any employee benefit plan (or related trust) of JP, such corporation
resulting from such Business Combination, or any corporation controlled by,
controlling or under common control with either of them) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and     (C)   at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

(4)   approval by JP shareholders of a complete liquidation or dissolution of
JP; or   (5)   any other event or condition specified by the Board as
effectively changing control such that early vesting of some or all options is
appropriate.

15